IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                            No. 00-50480
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ALBERTO MARTINEZ-JUAREZ,

                                          Defendant-Appellant;


                        ____________________

                          Consolidated with
                             No. 00-50484
                        _____________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

GERMAN PACHECO-SORIA,

                                          Defendant- Appellant;


                        ____________________

                          Consolidated with
                             No. 00-50626
                        _____________________


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

AVELINO DE SANTIAGO-FLORIANO,
also known as Avelino Santiago,

                                          Defendant-Appellant;
                            No. 00-50480
                       c/w Nos. 00-50484 &
                        00-50626 & 00-50887
                                - 2 -

                       ____________________

                         Consolidated with
                            No. 00-50887
                       _____________________


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

CESAR ROMERO-RAMOS,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Western District of Texas

                        - - - - - - - - - -
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alberto Martinez-Juarez, German Pacheco-Soria, Avelino De

Santiago-Floriano, and Cesar Romero-Ramos (collectively the

Defendants) appeal their sentences following their guilty plea

convictions for illegal re-entry after deportation in violation

of 8 U.S.C. § 1326.   The Defendants argue that their sentences

should not have exceeded the two-year maximum sentence under 8

U.S.C. § 1326(a).   The Defendants acknowledge that their argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but they seek to preserve the issue for Supreme Court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50480
                      c/w Nos. 00-50484 &
                       00-50626 & 00-50887
                               - 3 -

review in light of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).

     The Defendants’ argument is foreclosed by Almendarez-Torres,
523 U.S. at 235.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that the judgments of the district court be affirmed and that an

appellee’s brief not be required.   The motion is granted.

     AFFIRMED; MOTION GRANTED.